DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	In the amendment filed on 04/26/2021, Applicant amended claims 83-86. Claims
1-7, 9-23, and 58-86 are pending and are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
3. 	The rejection of claims 83-86 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, as failing to comply with the written description requirement is withdrawn
in view of the amendments to the claims.

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-23 and 58-86 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Strome et al. (U.S. Pub. No. 20100173323) and
Yamane-Ohnuki et al. (all cited in the previous Office actions).
The claims are drawn to a composition comprising a plurality of anti-FGFR2IIIb antibodies (or to an afucosylated anti-FGFR2IIIb antibody) wherein each anti-FGFR2IIIb antibody comprised has a disclosed CDR set, and wherein at least 95% of the anti-
FGFR2IIIb antibodies in the composition are afucosylated. The antibodies may be chimeric or humanized monoclonal antibodies and they lack fucose at Asn297. They have an increased ADCC activity due to increased binding of Fc gamma RIIIA. Other limitations are claimed that are the intrinsic properties, dictated by the structures of the antibodies claimed.
To reiterate, Kim et al. disclosed monoclonal antibodies (mAb) to human fibroblast growth factor receptor 2 (FGFR2). The mAb can bind to either or both of the FGFR2IIIb and FGFRIIIc forms of the receptor, e.g., to FGFR2IIIb but not to FGFR2IIIc. The mAb is genetically engineered, for example, chimeric, humanized or human. Exemplary antibodies are GALFR21, GAL-FR22, and GAL-FR23 and their chimeric and humanized forms, and mAbs which have the same epitope or compete for binding with one of these mAbs. A pharmaceutical composition comprising the antibodies is administered to a patient to treat cancer or other disease (Col. 3, line 64 to col. 4, line 43). The antibodies of Kim et al have the same VH and VL amino acid sequences as the antibodies of the instant Application:
Instant SEQ ID NO: 2 is the same as the complete mature heavy chain sequence of mAB HuGAL-FR21 of Kim et al.;
Instant SEQ ID NO: 3 is the same as the complete mature light chain sequence of mAB HuGAL-FR21 of Kim et al.;
Instant SEQ ID NO: 4 is the same as the heavy chain variable sequence of mAB HuGAL-FR21 of Kim et al.;
Instant SEQ ID NO: 5 is the same as the light chain variable sequence of mAB HuGAL-FR21 of Kim et al.
Kim et al. does not disclose the afucosylated versions of the anti FGFR2IIIb antibodies.
In the art, at the time that the invention was made, for therapeutical purposes, antibodies having antibody-dependent cell-mediated cytotoxicity (ADCC) are widely used and they are lacking fucose on the Fc region. As evidentiary references one may consult:
Rohlff et al. (WO2012045085) provides antibodies which bind to the extracellular domain of the Tyrosine- protein kinase transmembrane receptor ROR 1 which is expressed on a variety of tissues. The antibodies may be used for the treatment of cancer, including non-small cell lung carcinoma and colon cancer (i.e. solid tumor). The anti-ROR1 antibodies of the invention are composed of a variant Fc domain. As is known in the art, the Fc region of an antibody interacts with a number of Fe receptors and ligands, imparting an array of important functional capabilities referred to as effector functions. These Fc receptors include, but are not limited to, (in humans) FcyR1 (CD64) including isoforms FcyRIa, FcyRIb, and FcyRIc; FcyRII (CD32), including isoforms FcyRIIa (including allotypes H131 and R131), FcyRIIb (including FcyRIIb-1 and FcyRIIb-2), and FcyRIIc; and FcyRIII 
Wadehra et al. (WO2013148263) disclosed that anti-EMP2 IgG1 can be used to reduce the numbers of cancer stem cells in multiple types of cancer for example, breast cancers stem cells (i.e. again, solid tumor). Suitable modifications such as afucosylation, which has been shown to be correlated to an increase in ADCC function, presumably through tighter binding to the FcyRIIIa receptor may be made. "Afucosylation" means that the majority of the antibody produced in the host cells is substantially devoid of fucose, e.g. 90- 95-98% of the generated antibodies do not have appreciable fucose as a component of the carbohydrate moiety of the antibody (generally attached at N297 in the Fc region). Defined 
Juntilla et al. (Superior in vivo efficacy of afucosylated Trastuzumab in the treatment of HER2-amplified breast cancer. Cancer Res. 70, 4481-4489, 2010) removed fucose from Trastuzumab (Herceptin) increasing its binding to FcyRIIIa and thus enhanced ADCC and more than doubled the median progression-free survival compared with conventional Trastuzumab (abstract). The fucose free antibody was produced in FUT8-/- CHO cells (p.4484).
Jefferis R. (antibody therapeutics. Expert opinion on Biological therapy, 7, 1401-1413, 2007) disclosed that for breast cancer treatment afucosylated trastuzumab, would result in saving a larger number of lives when compared to just trastuzumab alone (p. 1410).
For instance Strome et al. teaches methods of generating a glycosylation engineered antibody, and using the glycosylation engineered antibody for treating a patient, particularly a cancer patient or a patient with an immune disease or disorder. The reference teaches methods of generating a glycosylation-engineered antibody for use in the treatment of patients having a polymorphism that does not respond to conventional antibody therapy, as well as methods of improving the biological activity of an antibody by glycosylation engineering. Also methods of modulating antibody-dependent cell-mediated cytoxicity (ADCC) using a glycosylation-engineered antibody (abstract). Further, the reference underscores that appropriate glycosylation at the conserved glycosylation site (N297) of the Fc domain is essential for the efficient interactions between mAbs and Fc receptors (FcR) and for the FcR-mediated effector 
Yamane-Ohnuki et al. further disclosed that the in vivo physiological activity of therapeutic antibodies is mediated by two independent mechanisms, (1) the efficacy resulting from target antigen neutralization or apoptosis and (2) biological activities referred to as antibody effector functions, antibody-dependent cellular cytotoxicity
(ADCC) and complement-dependent cytotoxicity (CDC), which are activated by the formation of immune complexes. The importance of ADCC for the clinical efficacy of therapeutic antibodies, especially anticancer antibodies, has become clear from genetic analyses of leukocyte receptor (FcγR) polymorphisms in patients (the F158 and the V158 isoforms). ADCC enhancement technology including the modification of N-glycans attached to the constant region (Fc) of the antibody has been a focus of attention for the biopharmaceutical industry. Glycoengineered therapeutic antibodies lacking core fucose residue from the Fc N-glycans exhibit strong ADCC at lower concentrations with much higher efficacy compared to fucosylated counterparts, and can evade the inhibitory effect of serum immunoglobulin G (IgG) on ADCC through its high binding to gamma receptor IIIa (Fc FcγRIIIa). Fully non-fucosylated antibodies are, therefore, expected to be among the most powerful and elegant approaches for the development of next-generation therapeutic antibodies with improved efficacy (p. 230; Fig. 1). Compared to 
IgG1 to FcγRIIIa on natural killer (NK) cells and can exhibit high ADCC even in human whole blood. The advantages of non-fucosylated antibodies include achieving therapeutic efficacy at low doses, inducing high cellular cytotoxicity against tumor cells that express low levels of antigen, triggering high effector function in NK cells with the low-affinity FcγRIIIa allotype for the IgGs, and exhibiting strong and saturated ADCC identical to that of Fc amino acid mutants with much higher FcγRIIIa binding affinity.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have engineered the antibodies of Kim et al. to eliminate the fucose at Asn297 and obtain highly efficient ADCC antibodies as by the teachings of

Regarding the “limitations” to the composition such as determination of affinity by surface plasmon resonance or determination of ADCC activity by using Ba/F3 cells, first of all they do not affect the composition as claimed. Second, they cite well known in the art methods and thus they are obvious.
On pages 7-12 of the remarks Applicant argues that: “…the Examiner …fails to present a prima facie case of obviousness in this case”. From the onset, it needs to be clarified that the line of argumentation against obviousness is linked toward the use of the antibody claimed. Applicant already obtained U.S. Patent No.10, 172,937 toward a method of treating a solid cancerous tumor. Applicant contends that afucosylated antibodies were not widely used at the time of Yamane-Ohnuki’s publication (2009). The arguments were carefully considered but not found persuasive because a skilled artisan would not stop reading the art at Applicant’s desired date. The fact is that Yamane-Ohnuki’s teachings were used for obtaining afucosylated antibodies up to at the time that the invention was made, as may be clearly gleaned from the evidentiary art cited supra. 
Further, Applicant argues that: “The art does not suggest a finite number of predictable modifications. The Kim, Strome, and Yamane-Ohnuki publications should also be considered within the overall context of the art, which presents numerous possible Fc modifications having a wide variety of effects on antibody properties 
On page 11 of the remarks Applicant argues that: “the effect of afucosylating such antibodies would not have been predictable prior to the Application.”. The arguments were carefully considered but not found persuasive because, as may be seen from the evidentiary art, the ADCC effect of afucosylation were known and used in the art.
On pages 12-13 of the remarks Applicant argues that the antibodies claimed have unexpected toxicity profile and that would pose a problem because FGFR2IIIb expression on normal colorectal epithelium raises substantial safety concerns. The arguments were carefully considered but not found persuasive because, as indicated previously, the claims are drawn to a known antibody and which could be easily afucosylated according to the teachings in the art. The use of the antibody is not an issue here and, as indicated supra, Applicant already obtained U.S. Patent No.10, 172,937 toward a method of treating a solid cancerous tumor with the antibodies claimed.
On page 14 of the remarks Applicant argues that the antibodies of Yamane-Ohnuki are not applicable to the potential uses of the claimed antibodies. The arguments were carefully considered but not found persuasive because Examiner never 
On page 14 of the remarks Applicant argues that other references support art accepted principles pertaining to Fc effector function and difficulties in determining whether effector function should be increased or decreased applicant's claimed antibodies exhibit an unexpected and advantageous safety profile and unexpected pharmacokinetics. The arguments were carefully considered but not found persuasive because the arguments are not pertinent to the obviousness rejection of claims to a product. The Application claims a product which is obtained by modifying a known antibody according to teaching in the art. Consideration to the reasons of obtaining the product are not given patentability weight and the properties of the product are given by its structure and not by the desires of Applicant.
Finally, Applicant argues that the claimed antibodies represent a therapeutic breakthrough for patients. Again, this conclusion is based on the method of use of the antibody and is not pertinent to the current climes, drawn to an existing antibody (Kim et al.) and, by using the teaching in the art, obtaining the afucosylated antibody.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647